exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 1, 2015,

BY AND AMONG

 

PREMIER EXHIBITIONS, INC., a Florida corporation

(the “Company”)

AND

DAOPING BAO, businessperson residing in Surrey, British Columbia

(“Bao”)

AND

NANCY BRENNER, businessperson residing in Surrey, British Columbia

(“Brenner” together with Bao and their permitted assigns, the “Investors”)

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in that certain Merger Agreement by and among the
parties hereto and the other parties thereto, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”).

WHEREAS:

A.            The Company has agreed, upon the terms and subject to the
conditions of the Merger Agreement, to issue to the Investors [up to] 1,434,720
of the Company’s common stock, $0.0001 value per share, and to induce the Buyer
to enter into the Merger Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

1.0          DEFINITIONS

1.1          As used in this Agreement, the following terms shall have the
following meanings:

=

“Person” means any person or entity including but not limited to any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.



 

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more registration statements of the Company in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

“Registrable Securities” means (i) any or all of the Premier Shares which have
been, or which may from time to time be, issued or issuable to the Investor (A)
under the Merger Agreement, the Pentwater Loan, the Second Loan or the
Post-Closing Success Payment Agreement, or (B) pursuant to the exchange of the
Exchangeable Shares which have been, or which may from time to time be, issued
or issuable to the Investor under the Merger Agreement, the Pentwater Loan, the
Second Loan or the Post-Closing Success Payment Agreement and (ii) any shares of
capital stock of the Company issued or issuable with respect to any of the
foregoing as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitation on
purchases under the Purchase Agreement. [Definition subject to ongoing review.]

“Registration Statement” means the registration statement of the Company on Form
S-3 (or if the Company is not eligible to use such form for purposes of
registering the Registrable Securities, on Form S-1) covering only the re-sale
of the Registrable Securities.

2.0          REGISTRATION

2.1          Mandatory Registration

The Company shall within 30 Business Days from the date hereof file with the SEC
the Registration Statement. The Registration Statement shall register only the
Registrable Securities and no other securities of the Company. The Investor and
its counsel shall have a reasonable opportunity to review and comment upon such
registration statement or amendment to such registration statement and any
related prospectus prior to its filing with the SEC. Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use its reasonable best efforts to have the Registration Statement
or amendment declared effective by the SEC at the earliest possible date. The
Company shall use reasonable best efforts to keep the Registration Statement
effective pursuant to Rule 415 promulgated under the Securities Act and
available for re-sales of all of the Registrable Securities at all times until
the earlier of:

(a)the date as of which the Investor may sell all of the Registrable Securities
without restriction pursuant to Rule 144(b)(1)(i) promulgated under the
Securities Act (or successor thereto); or

(b)the date on which the Investor shall have sold all the Registrable Securities

(the “Registration Period”).

The Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.



-2-

 

2.2          Rule 424 Prospectus

The Company shall, as required by applicable securities regulations, from time
to time file with the SEC, pursuant to Rule 424 promulgated under the Securities
Act, the prospectus and prospectus supplements, if any, to be used in connection
with re-sales of the Registrable Securities under the Registration Statement.
The Investor and its counsel shall have a reasonable opportunity to review and
comment upon such prospectus prior to its filing with the SEC. The Investor
shall use its reasonable best efforts to comment upon such prospectus within
five Business Days from the date the Investor receives the proposed final
version of such prospectus.

2.3          Sufficient Number of Shares Registered

In the event the number of shares available under the Registration Statement is
insufficient to cover all of the Registrable Securities, the Company shall amend
the Registration Statement or file a new registration statement (a “New
Registration Statement”), so as to cover all of such Registrable Securities as
soon as practicable, but in any event not later than 20 Business Days after the
necessity therefor arises. The Company shall use it reasonable best efforts to
cause such amendment and/or New Registration Statement to become effective as
soon as practicable following the filing thereof.

3.0          RELATED OBLIGATIONS

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2.2 including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

3.1          The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep the Registration Statement
or any New Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement or any New Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement.

3.2          The Company shall permit the Investor to review and comment upon
the Registration Statement or any New Registration Statement and all amendments
and supplements thereto at least five Business Days prior to their filing with
the SEC, and not file any document in a form to which Investor reasonably
objects. The Investor shall use its reasonable best efforts to comment upon the
Registration Statement or any New Registration Statement and any amendments or
supplements thereto within five Business Days from the date the Investor
receives the final version thereof. The Company shall furnish to the Investor,
without charge any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or any New
Registration Statement.



-3-

 

3.3          Upon request of the Investor, the Company shall furnish to the
Investor:

(a)promptly after the same is prepared and filed with the SEC, at least one copy
of such registration statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits;

(b)upon the effectiveness of any registration statement, a copy of the
prospectus included in such registration statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request); and

(c)such other documents, including copies of any preliminary or final
prospectus, as the Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by the Investor.
For the avoidance of doubt, any filing available to the Investor via the SEC’s
live EDGAR system shall be deemed “furnished to the Investor” hereunder.

3.4          The Company shall use reasonable best efforts to:

(a)register and qualify the Registrable Securities covered by a registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as the Investor reasonably requests;

(b)prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period;

(c)take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period; and

(d)take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to:

(i)qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3.4;

(ii)subject itself to general taxation in any such jurisdiction; or

(iii)file a general consent to service of process in any such jurisdiction.

The Company shall promptly notify the Investor who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

3.5          As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Investor in writing of the happening of any
event or existence of such facts as a result of which the prospectus included in
any registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to the Investor (or
such other number of copies as the Investor may reasonably request). The Company
shall also promptly notify the Investor in writing:



-4-

 

 

(a)when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a registration statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to the Investor by facsimile on the same day of such effectiveness and
by overnight mail);

(b)of any request by the SEC for amendments or supplements to any registration
statement or related prospectus or related information; and

(c)of the Company’s reasonable determination that a post-effective amendment to
a registration statement would be appropriate.

3.6          The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

3.7          The Company shall:

(a)cause all the Registrable Securities to be listed on each securities exchange
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange; or

(b)secure designation and quotation of all the Registrable Securities on the
Principal Market.

The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section.

3.8          Upon the Investor’s written request, the Company shall cooperate
with the Investor to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to any registration statement and enable such
certificates to be in such denominations or amounts as the Investor may
reasonably request and registered in such names as the Investor may request.

3.9          The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.

3.10        If reasonably requested by the Investor, the Company shall:

(a)immediately incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably believes should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities;

-5-

 

(b)make all required filings of such prospectus supplement or post-effective
amendment as soon as notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and

(c)supplement or make amendments to any registration statement.

3.11        The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

3.12        Within one Business Day after any registration statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such registration statement has been declared effective by the
SEC in the form attached hereto as Schedule A. Thereafter, if requested by the
Investors at any time, the Company shall require its counsel to deliver to the
Investors a written confirmation whether or not the effectiveness of such
registration statement has lapsed at any time for any reason (including, without
limitation, the issuance of a stop order) and whether or not the registration
statement is current and available to the Investors for sale of all of the
Registrable Securities.

3.13        The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any registration statement.

4.0          OBLIGATIONS OF THE INVESTOR

4.1          The Company shall notify the Investor in writing of the information
the Company reasonably requires from the Investor in connection with any
registration statement hereunder. The Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

4.2          The Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
registration statement hereunder.

4.3          The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event or existence of facts of the kind
described in Section 3.6 or the first sentence of 3.5, the Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
registration statement(s) covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.6 or the first sentence of 3.5. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to promptly
deliver shares of Common Stock without any restrictive legend in accordance with
the terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3.6 or the first
sentence of Section 3.5 and for which the Investor has not yet settled.



-6-

 

5.0          EXPENSES OF REGISTRATION

5.1          All reasonable expenses, other than sales or brokerage commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2.0 and 3.0, including, without limitation, all registration, listing
and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company, if any, shall be paid by the Company.

6.0          INDEMNIFICATION

6.1          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, each Person, if
any, who controls the Investor, the members, the directors, officers, partners,
employees, agents, representatives of the Investor and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:

(a)any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

(b)any untrue statement or alleged untrue statement of a material fact contained
in the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading;

(c)any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Registration Statement or any New
Registration Statement; or

(d)any material violation by the Company of this Agreement (the matters in the
foregoing clauses (a) through (d) being, collectively, “Violations”).

The Company shall reimburse each Indemnified Person promptly as such expenses
are incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6.1:

(e)shall not apply to a Claim by an Indemnified Person arising out of or based
upon a Violation which occurs in reliance upon and in conformity with
information about the Investor furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement, any New Registration Statement or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company pursuant to Section 3.3 or Section 3.5;

-7-

 

(f)with respect to any superceded prospectus, shall not inure to the benefit of
any such person from whom the person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
person controlling such person) if the untrue statement or omission of material
fact contained in the superceded prospectus was corrected in the revised
prospectus, as then amended or supplemented, if such revised prospectus was
timely made available by the Company pursuant to Section 3.3 or Section 3.5, and
the Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation and such Indemnified
Person, notwithstanding such advice, used it;

(g)shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company, if such prospectus was timely made available by the Company
pursuant to Section 3.3 or Section 3.5; and

(h)shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Company, which consent
shall not be unreasonably withheld.

Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investor pursuant to
Section 9.0.

6.2          In connection with the Registration Statement or any New
Registration Statement, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6.1, the Company, each of its directors, each of its
officers who signs the Registration Statement or any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Investor set forth on Schedule B attached hereto
and furnished to the Company by the Investor expressly for use in connection
with such registration statement; and, subject to Section 6.4, the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6.2 and the agreement with respect
to contribution contained in Section 7.0 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investor, which consent shall not be unreasonably withheld;
provided, further, however, that the Investor shall be liable under this
Section 6.2 for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to the Investor as a result of the sale of Registrable
Securities pursuant to such registration statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by the Investor pursuant to Section 9.0.



-8-

 

6.3          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6.0 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6.0,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding The Indemnified Party
or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6.0,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

6.4          The indemnification required by this Section 6.0 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

6.5          The indemnity agreements contained herein shall be in addition to:

(a)any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others; and

(b)any liabilities the indemnifying party may be subject to pursuant to the law.



-9-

 

7.0          CONTRIBUTION

7.1          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6.0 to the fullest extent permitted by law; provided, however,
that:

(a)no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and

(b)contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

8.0          REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS

8.1          With a view to making available to the Investor the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Investor to sell
securities of the Company to the public without registration (“Rule 144”), the
Company agrees, at the Company’s sole expense, to:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;

(c)furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request:

(i)a written statement by the Company that it has complied with the reporting
and or disclosure provisions of Rule 144, the Securities Act and the Exchange
Act;

(ii)a copy of the most recent annual or quarterly report of the Company and such
other reports and documents so filed by the Company; and

(iii)such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration (for
the avoidance of doubt, any filing available to the Investor via the SEC’s live
EDGAR system shall be deemed “furnished to the Investor” hereunder); and

(d)take such additional action as is requested by the Investor to enable the
Investor to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be requested
from time to time by the Investor and otherwise reasonably cooperate with
Investor and Investor’s broker to effect such sale of securities pursuant to
Rule 144.



-10-

 

8.2          The Company agrees that damages may be an inadequate remedy for any
breach of the terms and provisions of this Section 8.0 and that Investor shall,
whether or not it is pursuing any remedies at law, be entitled to equitable
relief in the form of a preliminary or permanent injunctions, without having to
post any bond or other security, upon any breach or threatened breach of any
such terms or provisions.

9.0          ASSIGNMENT OF REGISTRATION RIGHTS

9.1          The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may not assign its rights under this Agreement without the written
consent of the Company, other than to an affiliate of the Investor.

10.0        AMENDMENT OF REGISTRATION RIGHTS

10.1        Provisions of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investor.

11.0        MISCELLANEOUS

11.1        A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

11.2        Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:

(a)upon receipt, when delivered personally;

(b)upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or

(c)one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.

The addresses and facsimile numbers for such communications shall be:

If to the Company:

PREMIER EXHIBITIONS, INC.
3340 Peachtree Road N.E.
Atlanta, GA 30326

Attention: Tina Bingham
Telephone: 404-842-2600
Facsimile: 404-842-2626



-11-

 

With a copy to:

Derek Bork
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio 44114-1291

Telephone: (216) 566-5800
Facsimile: (216) 566-5527

If to the Investor:

Dinoking Tech Inc.
#110 - 11188 Featherstone Way
Richmond, British Columbia V6W 1K9
Canada
Attention: Chief Executive Officer
Facsimile: (604) 277-1617


with a copy (which shall not constitute notice) to:

Dentons Canada LLP
20th Floor, 250 Howe Street
Vancouver, British Columbia V6C 3R8
Canada
Attention: Catherine Wade
Facsimile: (604) 683-5214

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three Business Days prior to the effectiveness of such change.
Written confirmation of receipt:

(d)given by the recipient of such notice, consent, waiver or other
communication;

(e)mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission; or

(f)provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (a),
(b) or (c) above, respectively.

11.3        Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.



-12-

 

11.4        The corporate laws of the State of Florida shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting the City of Chicago, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

11.5        This Agreement and the Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein. This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.

11.6        Subject to the requirements of Section 9.0, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

11.7        The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

11.8        This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

11.9        Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

11.10      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

11.11      This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.



-13-

 



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

PREMIER EXHIBITIONS, INC.

 

 

By: /s/ Michael J. Little                                    

Name: Michael J. Little

Title: Interim CEO, CFO and COO

 

 

By: /s/ Daoping Bao                                        

Daoping Bao

 

 

By: /s/ Nancy Brenner                                    

Nancy Brenner

 

 

 

 

 

 

 

 



 

 

[Signature page to the Registration Rights Agreement]

 



-14-

 



Schedule A 

TO REGISTRATION RIGHTS AGREEMENT

Form of Notice of Effectiveness of Registration Statement

[Date]

 

[TRANSFER AGENT]
                                                        
                                                        

 

Re: [___]

 

Ladies and Gentlemen:

We are counsel to PREMIER EXHIBITIONS, INC., a Florida corporation (the
“Company”), and have represented the Company in connection with that certain
Merger Agreement, dated as of [___], 2015 (the “Merger Agreement”), entered into
by and between the Company, Dinoking Tech, Inc., a company existing under the
laws of the Province of British Columbia (“DK”), [●] LTD., a company existing
under the laws of the Province of British Columbia (“Exchangeco”), [●] LTD., a
company existing under the laws of the Province of British Columbia (“Newco”),
Daoping Bao, a businessperson residing in Surrey, British Columbia (“Bao”), and
Nancy Brenner, a businessperson residing in Surrey, British Columbia (“Brenner”
and together with Bao, the “Investors”), pursuant to which the Company has
agreed to issue to the Investors and register with the U.S. Securities &
Exchange Commission the following shares of Common Stock:

(1)____________________

(2)____________________ (collectively, the “Applicable Shares”).

Pursuant to the Merger Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of [___], 2015, with the Investors (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Applicable Shares under the Securities Act of
1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Merger Agreement and the Registration Rights Agreement, on
[___], 2015, the Company filed a Registration Statement (File No. 333-[___])
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the re-sale of the Applicable Shares.

In connection with the foregoing, we advise you that on [___], 2015, a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the Securities Act at [___]
on [___], 2015 and we have no knowledge, after telephonic inquiry of a member of
the SEC’s staff, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Applicable Shares are available for re-sale under
the Securities Act pursuant to the Registration Statement and may issued without
any restrictive legend.



 

 

Very truly yours,

[Company Counsel]

By:                                                                 

 

cc: Daoping Bao and Nancy Brenner

 



 

 

Schedule B 

TO REGISTRATION RIGHTS AGREEMENT

Information About the Investor Furnished to the Company by the Investor
Expressly for use in Connection with the Registration Statement

As of the date of the Merger Agreement, neither Daoping Bao nor Nancy Brenner
beneficially owned any shares of common stock of the Company.

 

 

 

 

 

 



 



